In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
BETH TAYLOR,                      *
N/F of K.S., a Minor,             *                  No. 16-1382V
                                  *                  Special Master Christian J. Moran
                      Petitioner, *
v.                                *
                                  *                  Filed: May 30, 2017
SECRETARY OF HEALTH               *
AND HUMAN SERVICES,               *
                                  *
                      Respondent. *
*************************

                       ORDER CONCLUDING PROCEEDINGS 1

        In a status report filed on March 24, 2017, the petitioner requested that her case be
dismissed pursuant to Vaccine Rule 21(a)(1)(A). As the petitioner pointed out, the Secretary has
not filed a report in this case.

       Accordingly, the following is ORDERED:

       1. The case is dismissed without prejudice. The Clerk of the Court is instructed that a
          judgment shall not enter pursuant to Vaccine Rule 21(c).

       2. If the petitioner files a motion for attorneys’ fees and costs, the petitioner must
          establish subject matter jurisdiction. At that time, the issues raised in the Secretary’s
          April 24, 2017 motion to dismiss will be considered.


       IT IS SO ORDERED.
                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master



       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.